Citation Nr: 0634991	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-23 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for residuals of 
herbicide exposure, to include birth defects in three of the 
veteran's children.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1964 to June 
1967 during the Vietnam era.

Previously, in an August 2000 rating decision, the RO denied 
as "not well-grounded," the veteran's original claims of 
entitlement to service connection for PTSD and residuals of 
herbicide exposure.  The veteran did not initiate an appeal 
of the August 2000 rating decision.  However, the RO 
readjudicated these claims under the Veterans Claims 
Assistance Act of 2000, and thus addressed these claims in a 
February 2002 rating decision as if the previous denials had 
not been made.  See 38 U.S.C.A. § 5107, Historical and 
Statutory Notes, Effective Dates and Applicability Provisions 
(West Supp. 2001).  Therefore, the issues on appeal are as 
listed on the title page.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

The above rating decision also denied service connection for 
a heart disorder secondary to post-traumatic stress disorder 
(PTSD).  Although the veteran initiated a timely appeal with 
respect to this issue, he withdrew his appeal in a June 2004 
correspondence.  Thus, the issue is no longer before the 
Board.

On another matter, in the same June 2004 correspondence, the 
veteran referenced claims for service connection for hearing 
loss and tinnitus.  The issues are referred to the RO for 
appropriate action.  In this regard, the Board observes that 
the veteran has previously been denied service connection for 
hearing loss.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran currently does not have any residuals of 
herbicide exposure.

2.  None of the veteran's children has been determined by VA 
as suffering from spina bifida.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for residuals of herbicide exposure, to include 
birth defects in three of the veteran's children, are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1805(a), 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.814 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2005), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim. 

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran of the information and medical 
and lay evidence necessary to substantiate his claim.  In a 
March 2001 letter, issued prior to the initial agency of 
original jurisdiction (AOJ) decision, VA informed the veteran 
of the information and evidence necessary to substantiate a 
claim for service connection.  In this regard, the letter 
asked him to inform VA of the specific disability that is due 
to herbicide exposure and also informed him that mere 
exposure to Agent Orange is not considered a disability.  The 
letter also informed the veteran of his and VA's respective 
duties for obtaining evidence.  Lastly, the letter asked him 
to send any private treatment reports and service records in 
his possession, and to send information describing any 
additional evidence or the evidence itself.  Thus, as a 
practical matter, the Board finds that the veteran has been 
asked to submit any evidence in his possession that pertains 
to his claim.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the United States Court of Appeals 
for Veterans Claims (Court) held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the disability rating and effective date of 
an award.  

In the present appeal, the veteran was not notified of the 
evidence required for the assignment of a disability rating 
or effective date.  For the reasons described below, service 
connection for the claimed disabilities are being denied and 
neither a disability rating nor effective date will be 
assigned.  As such, there is no prejudice to the veteran with 
respect to any notice deficiencies related to these issues.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).  

In addition, VA provided the veteran with a copy of the 
appealed February 2002 rating decision and April 2004 
statement of the case.  These documents provided notice of 
the law and governing regulations, and the reasons for the 
determinations made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
information and evidence previously provided to VA or 
obtained by VA on his behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of his 
service medical and personnel records, VA medical records, VA 
examination reports, and statements made by the veteran in 
support of his claim.  

The Board notes that the veteran has indicated receiving 
treatment from Drs. P. and B.  The Board further notes that 
VA has sent two requests for records to the above doctors, 
with no replies.  Lastly, the Board notes that the veteran 
has been informed of the nonreceipt of these records and 
asked to submit them himself or to inform the doctors to 
comply with VA's request.  To date, records from Drs. P. and 
B. have not been received.  Thus, the Board observes that all 
available private medical records have been associated with 
the claims file.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.  

Lastly, the Board finds below that the claim for benefits for 
birth defects in three of the veteran's children lacks legal 
merit.  In this regard, the Board observes that where, as 
here, the law, and not the evidence, is dispositive in a 
claim, the VCAA is not applicable.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002); see also Valiao v. Principi, 17 
Vet. App. 229, 232 (2003); Smith v. Gober, 14 Vet. App. 227 
(2000); Sabonis v. Brown, 6 Vet. App. 426 (1994).

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a chronic disease manifests itself 
during service (or within the presumptive period) but is not 
identified until later and there is a showing of continuity 
of symptomatology after discharge.  38 C.F.R. § 3.303(b) 
(2006); see 38 C.F.R. §§ 3.307, 3.309 (2006).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: chloracne or other acneform disease 
consistent with chloracne; type II diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

In addition, VA will pay a monthly monetary allowance to or 
for a person who VA has determined is an individual suffering 
from spina bifida whose biological mother or father is or was 
a Vietnam veteran.  38 U.S.C.A. § 1805(a) (West 2002); 38 
C.F.R. § 3.814(a) (2006).  

The term "Vietnam veteran" means a person who performed 
active military service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, to include service in the waters offshore and service 
in other locations, if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.814(c)(1) (2006).

The Board notes that spina bifida is the only birth defect 
that warrants the award of monetary benefits based on the 
herbicide exposure of the veteran as a father of that child.  
Jones v. Principi, 16 Vet. App. 219 (2002).

III.  Analysis

Initially, the veteran appeared to file a claim for service 
connection for residuals of herbicide exposure.  He then 
claimed benefits for birth defects in his three children.  
The first child was reported to have a heart murmur, the 
second a mental illness, and the third a cleft palette.  

Given the veteran's assertions, the Board will consider both 
whether the veteran is entitled to service connection for 
residuals of herbicide exposure and whether his children are 
entitled to benefits for birth defects as children of a 
Vietnam veteran.  

With respect to the service connection claim, the Board finds 
that the veteran currently does not have any residuals of 
herbicide exposure.  He does not have a disorder listed under 
38 C.F.R. § 3.309(e).  He has not presented any competent 
medical evidence of a current disability due to herbicide 
exposure.  In this regard, the Board observes that there can 
be no valid claim for service connection in the absence of 
proof of a present disability.  See 38 U.S.C.A. § 1110; 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

With respect to the birth defects, the Board reiterates that 
spina bifida is the only birth defect that warrants the award 
of monetary benefits based on the herbicide exposure of the 
veteran as a father of that child.  The veteran has not 
presented any competent medical evidence that any of his 
children has spina bifida.  Indeed, he does not even contend 
that any of his children has the disorder.  As such, a 
monthly monetary allowance is not warranted in this case.

In Sabonis, supra, the Court held that, in cases in which the 
law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Accordingly, benefits 
for birth defects in three of the veteran's children are not 
warranted as a matter of law.  38 U.S.C.A. § 1805(a); 38 
C.F.R. § 3.814(a); Jones, supra.  

Given the above, the Board finds it unnecessary to determine 
whether the veteran is a Vietnam veteran who was exposed to 
herbicides in service.  Moreover, a finding that the veteran 
had been exposed to herbicides in service would have no 
bearing on the outcome of this case.

The Board acknowledges the veteran's contentions that he has 
residuals of herbicide exposure and that his children have 
birth defects due to this exposure.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for residuals of herbicide exposure, to 
include birth defects in three of the veteran's children.  
Thus, the benefit-of-the-doubt doctrine is inapplicable and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of herbicide 
exposure, to include birth defects in three of the veteran's 
children, is denied.


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the claim for service 
connection for PTSD.

The Board notes that a July 1999 VA examination report 
reflects a diagnosis of PTSD symptoms.  The diagnosis was 
made, in part, on the veteran's report of seeing a fellow 
serviceman get his skull fractured after being knocked over 
by a buoy and seeing another serviceman get seriously wounded 
when he got his head caught in a fan blade.

The Board also notes that the RO has not attempted to verify 
the veteran's alleged in-service stressors.  In this regard, 
on a PTSD Questionnaire received in June 1999, the veteran 
described the following in-service stressors:

(a) seeing J.C. get his skull and face crushed mooring to a 
buoy in the harbor and

(b) seeing K. SN jump into a fan blade and get scalped in 
Subic Bay, Philippines.

Given the above, the RO should inform the veteran that it is 
his responsibility to submit the information necessary to 
verify his claimed stressors and that, if he fails to do so, 
his case can be negatively impacted.  The RO should again 
request that the veteran provide the specific date and time 
(e.g., month, morning, evening), location, and names of 
individuals involved for each of the claimed stressful 
events.  Using any additional information the veteran 
provides, the RO should attempt to verify his claimed 
stressors through all available sources, to include 
contacting the United States Army and Joint Services Records 
Research Center (JSRRC).  The RO should document its efforts 
and, if such efforts are unsuccessful, the RO should so 
inform the veteran and advise him to submit alternate forms 
of evidence to support his claim of entitlement to service 
connection for PTSD, in compliance with the notification 
requirements in Dixon v. Derwinski, 3 Vet. App. 261, 263-64 
(1992).

If any stressor is verified, the RO should schedule the 
veteran for a VA examination to determine whether he has PTSD 
and, if so, whether it is due to the verified stressor(s).

Lastly, the Board observes that the veteran was not provided 
with notice of the type of evidence needed to establish a 
disability rating or effective date for the claim on appeal.  
Dingess/Hartman, supra.  As these questions are currently 
involved, the case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that informs 
the veteran that a disability rating and effective date for 
the award of benefits are assigned when service connection is 
granted, and also includes an explanation of the type of 
evidence needed to establish a disability rating and 
effective date.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of 
entitlement to service connection for 
PTSD, the RO is asked to send the veteran 
and his representative a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which also includes an 
explanation of the information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman, supra.

2.  The RO is asked to contact the veteran 
and request that he provide the full name 
(of persons involved), approximate date 
(at least month and year) within a 60-day 
period, place and location, and the unit 
of assignment (battalion or company level) 
for each alleged stressful event that he 
describes to have occurred in service, 
including: (a) his report of seeing J.C's 
skull and face crushed while mooring to a 
buoy in the harbor, and (b) his report of 
seeing K.S.N. jump into a fan blade and 
scalped in Subic Bay, Philippines.  Please 
notify the veteran that, at a minimum, 
these details are needed for the purpose 
of undertaking search efforts for 
documented evidence that may 
verify/corroborate that the alleged in-
service events occurred.

In addition, please notify the veteran 
that he may submit written statements from 
persons who served with him and who may 
have knowledge of the alleged stressful 
event(s) described by the veteran.  The 
person providing any such statement should 
provide their full name, the location or 
place where the incident occurred, the 
approximate date within two months, and 
the unit of assignment.

3.  Thereafter, the RO should undertake 
search efforts, if feasible, to 
verify/corroborate the in-service 
stressful event(s) as alleged by the 
veteran, through all available sources, to 
include JSRRC, 7701 Telegraph Road, 
Kingman Building, Room 2C08, Alexandria, 
VA 22315-3802.  In doing so, please inform 
JSRRC that the veteran served aboard the 
USS Cacapon from November 1964 to June 
1967, and that his military occupational 
specialty was a ship serviceman.  Please 
provide JSRRC with a description of each 
alleged stressful event, including: (a) 
the veteran's report of seeing J.C's skull 
and face crushed while mooring to a buoy 
in the harbor, and (b) the veteran's 
report of seeing K.S.N. jump into a fan 
blade and scalped in Subic Bay, 
Philippines; and provide a summary of 
details for each alleged stressful event, 
i.e., full name (of persons involved), 
dates (at least month and year), place and 
location of where the incident occurred, 
and unit of assignment, as well as copies 
of his service personnel records showing 
his service dates, duties, and units of 
assignment.

The RO should document in the claims file 
its efforts taken to obtain 
verification/corroboration of the 
veteran's stressors.  If referral to JSRRC 
or other pertinent sources is to no avail, 
the RO should notify the veteran and his 
representative of the efforts taken to 
verify/corroborate the stressors and 
inform them of any further action to be 
taken.

3.  If any stressor is verified, the RO 
should schedule the veteran for a VA 
examination to determine the nature, 
extent, and etiology of any PTSD found.  
The veteran's claims file, to include a 
copy of this REMAND, should be made 
available to and reviewed by the examiner.  
The examination report should reflect that 
such review was accomplished.  All 
indicated tests should be performed and 
all findings should be reported in detail.  
Based on the results of the examination 
and a review of the claims file, the 
examiner is asked to address the following 
questions:

(a)  Does the veteran meet the criteria 
for a diagnosis of PTSD?

(b)  If so, identify the stressor(s) that 
caused the PTSD and specify the evidence 
relied upon to support the diagnosis.

4.  After the foregoing, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
opportunity for response before the claims 
file is returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


